DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 07/25/2022 with Amended Claims and Applicant's Remarks filed on 07/25/2022.
Applicant has amended claims 90, 97, and 104 and newly added claims 110 and 111 according to Amendments filed on 07/25/2022. Claims 90-111 are pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 90-111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 90-111 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 90, 97, and 104 recite an apparatus, computer program product, and method for determining a payment amount to distribute comprising a holdback amount to hold in reserve in order to generate a payment schedule to distribute funds. Under Step 2A, Prong I, claims 90, 97, and 104 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining a payment amount to distribute comprising a holdback amount to hold in reserve in order to generate a payment schedule to distribute funds is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving a notice of sale of a promotion associated with a sale amount, the sale amount indicative of an amount paid by a consumer to purchase the promotion; determining a payment amount reflecting a distribution to a merchant associated with the promotion; determining one or more changes to the distribution comprising a holdback amount to hold in reserve, the holdback amount comprising a portion of the sale amount; generating a payment schedule for the distribution; and causing initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 90, 97, and 104 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 90, 97, and 104 have recited the following additional elements: Processor, Memory, and Apparatus. These additional elements recited in claims 90, 97, and 104 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. processor, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 90, 97, and 104 recite - “wherein the one or more changes to the payment schedule are made in real-time and are provided via a live graphical representation, collaboratively built responsive to values received from an apparatus.” However, merely reciting that the payment schedule is provided in graphical form according to values received from an apparatus” is not “significantly more” than the abstract idea. Providing the payment schedule in a more readily available form (i.e. graphical representation) by allowing values or inputs to be received from an apparatus is a well-known, routine, and conventional computer function. The courts have noted that “receiving, processing, and storing data” (See Alice Corp.) and “receiving or transmitting data over a network” (See Ultramercial) are well-known, routine, and conventional computer functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0109], for implementing the general purpose computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 91-96, 110 and 111; 98-103; and 105-109 further recite the apparatus, computer program product, and method of claims 90, 97, and 104, respectively. Dependent claims 91-96, 110 and 111; 98-103; and 105-109 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 90, 97, and 104. For example, claims 91-96, 110 and 111; 98-103; and 105-109 further describe the limitations for determining a payment amount to distribute comprising a holdback amount to hold in reserve in order to generate a payment schedule to distribute funds – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 91-96, 110 and 111; 98-103; and 105-109, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 90-111 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0138563 to Gilder in view of U.S. Publication 2009/0276305 to Clopp and in further view of U.S. Publication 2013/0211890 to Heitmueller.

Claims 90-96, 97-103, and 104-109 are apparatus, computer program product, and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 90:
Gilder teaches:
An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to (Gilder: ¶ [0098]):
receive, by the at least one processor, a notice of sale of a promotion associated with a sale amount […] (i.e. receive a notice of a discount associated with a net amount) (Gilder: ¶ [0022] “That is, the merchant 12 believes they will be paid because they trust that the customer's issuing bank 14 or entity as well as the card or payment network operators 15A will closely monitor the card holder (or customer) spending levels, transaction types and amounts to ensure that the customer can or will pay their bill on time and as agreed upon, Thus the merchant 12 is willing to accept a "net amount" for the transaction, which is calculated as a small percentage discount off of the total amount of the purchase transaction, in exchange for offloading a variety of risks, costs or operational complexities (including settlement) to the payment network provider 15A or acquiring bank 13 or issuing bank 14 or acquiring partners 32 and or other parties.”);
determine, by the at least one processor based on at least the sale amount, a payment amount reflecting a distribution to a merchant associated with the promotion (i.e. debits reserve amount into merchant account based on transaction sale amount) (Gilder: ¶ [0086] “In one embodiment, to accomplish the system and method, merchants would be provided with a password or PIN to communicate to the service provider or bank, which debits the appropriate portion of sales from the merchants business checking account or daily charge deposit and which would be used to prepay for more transaction process services or placed in the merchant's reserve account to gain access to greater charge acceptance limits.”);
determine, by the at least one processor based on at least the sale amount, a holdback amount to hold in reserve […] (Gilder: ¶ [0047] “Factors which influence the level of merchant risk include the type of business (for example by SIC code), the type of goods or services offered, projected sales volumes and ticket size-all of these data points are initially volunteered or provided by the merchant 12 to the ISO 31 as either estimates or guesses and or promises, yet they are critical in determining the potential risk exposure to the ISO. Once the merchant account is live, traditional monitoring methods may be used by processors or payment networks to monitor merchant activity or transaction patterns on a periodic basis or "after the fact" basis, alerting a risk manager to take action to hold funds and/or suspend processing by turning off the ability for the terminal, POS, virtual terminal or ecommerce gateway to process further payments…Thus, the ISO 31 may be liable for ongoing transaction risk beyond the scope of their direct control and therefore they must be willing to cover (or eat) the losses or require the merchant to utilize a funding "reserve" amount to cover future, unforeseen disputed or reversed transactions. ISO's traditionally find it difficult to sell merchants on keeping large "reserve" amounts and thus 100% liable ISOs may carry a great amount of risk for every merchant they sell and support with payment services or for supporting merchants without reserve accounts.” Furthermore, as cited in ¶ [0089] “This implementation allows them to pay interest on the savings balance or a reserve balance parameter (if a reserve is used by the service provide as a criteria to increase allowable charge volume/transaction limits) as an additional feature which could be an offered to the merchant. The PPMA prepaid processing features could be tied to this additional reserve savings account feature to provide for emergency or over limit processing to continue without interruptions. Thus, if a PPMA service provide receives a transaction which would be denied due to a limit or condition being triggered, the provider may look to this additional savings account and or a reserve account to enable them to accept the transaction and continue processing for it.”); and
generate, by the at least one processor, a payment schedule for the payment amount and holdback amount (i.e. merchant identifies selectable period in order to facilitate the transfer of funds to the reserve account, wherein the merchant receives the payment amount after the transaction and the reserve amount later such as in 3 months) (Gilder: ¶ [0085] “Another function of this button would allow the merchant to enter the total of his prepayment or reserve balance that they wish to increase or make, either daily or monthly or other selectable period, and transmit this information to the PPMA service provider or bank. This information transfer would facilitate the debit from the merchant's account and the credit of such amount to the prepaid or reserve account.” Furthermore, as cited in ¶ [0070] “For example, a $1,000 PPMA sales package limits maximum risk to the PPMA provider of $1,000 in potential reversible or "charge-backable" sales activity and or for a known period of time such as a 3 month processing time limit or other business rules or conditions. Thus, for the ISO, having a known, quantified risk is easier to plan for and manage.”). 
Gilder does not explicitly disclose wherein one or more changes to the payment schedule are made in real-time and are provided via a live graphical representation, collaboratively built responsive to values received from the apparatus; and cause initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount.
However, Clopp further discloses: 
wherein one or more changes to the payment schedule are made in real-time and are provided via a live graphical representation, collaboratively built responsive to values received from the apparatus (i.e. changes to the payment model can be made in real time, wherein the payment model is a graphical representation, displayed on an interface, of how the different parties get paid from the reserve) (Clopp: Payment model as depicted by Fig. 12.  Furthermore, as cited in ¶ [0108] “Multiple Portals and User Interfaces may exist on the website of Affiliate Company or Affiliate System Portals and user interfaces may include but are not limited to Affiliate Company Admin Portal, Merchant Portal, Affiliate Portal, Consumer Portal, and other portals may exist such as ISO Portal, Bank Portal, and others. The website may interact with system data such as the data from an Affiliate Gateway and/or an Affiliate Platform, a payroll or payment system, a system for refunds or chargebacks, and any third party or other systems, to transfer funds/points/awards/tokens/stocks/bonds in the system.” As cited in ¶ [0052] “This is flexible and can be changed. Any excess or loss may be taken from any Stage (Primary, Sub-Agent1, ISO, etc.), to balance out in other cases using other methods or formulas.”); and
cause initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount (i.e. merchant receives funds from withholdings, held for potential chargebacks or refunds, after 30 days of purchase, wherein the merchant receives the payment amount at the time of transaction and receives the funds from the withholdings 30 days after) (Clopp: ¶ [0082] “Withholdings; Revenue to Agent can be withheld at the time of Purchase at Point of Sale and put in an Escrow account for 30 days for purchase to clear without chargebacks or refunds, or revenue to agent may be provided by merchant or ISO or other later. This may be accomplished via funds coming from revenue from order (Merchant-and/or existing or future funds in Merchant's bank account), ISO and the credit card system that charges the card (funds coming from the system that takes money from customer's card and deposits it to merchants account), and/or "clearing house", or other. According to the present invention, this may comprise the steps of withholding at least a portion of either the affiliate reward or merchant reward at the time of Purchase at Point of Sale to provide withheld funds; maintaining the withheld funds in an Escrow account for a predetermined period of time; releasing the withheld funds after the predetermined period of time wherein chargebacks have not been made.” Furthermore, as cited in ¶ [0133] “A Refund System may be manual or automatic, to provide Credits, Chargebacks, and Refunds. Withholdings may be placed into an Escrow account, where interest may be shared among different parties such as Affiliate, Merchant, Affiliate Company, Consumer, Bank, and other. Chargebacks, returns, refunds, and the like may be withdrawn from funds that were reserved by the Withholdings system. In this way, even if there is a chargeback and funds were returned to Consumer, interest earned while funds were in Escrow may help Merchant offset the costs associated with the loss from the chargeback. Fund Withholding may happen at any step such as after a charge is authorized, before deposit reaches Merchant's bank account, or any step in the process. Fund Withholding may occur at any time such as Point of Sale (the exact moment a purchase is made by a consumer at a store counter or online ), Daily batches, or periodically…This may exist as one overall collective account for all affiliates, separate from Affiliate Company's earnings; then that account gives to each Affiliate's own individual account, and may deposit funds put in each Affiliate's account on instant, daily, monthly, or any other time frame (although holding funds in escrow for a period of time may assist with chargebacks, refunds, returns, and certain awards that may be given to consumer).”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Clopp’s wherein the one or more changes to the payment schedule are made in real-time and are provided via a live graphical representation, collaboratively built responsive to values received from the apparatus and cause initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to “allow Merchant to pay affiliates directly, or by downloading data such as via text file or excel sheet from Merchant's website, and uploading it to a payroll service or bank account that would send funds to affiliate.” and for “allowing referral identifiers to be tracked, refunds to customer to be accounted for and a proportional amount deducted from commission owed to affiliate, funds sent to escrow, future deductions put in place, and more.” (Clopp: ¶ [0090]).
Gilder and Clopp do not explicitly disclose the sale amount indicative of an amount paid by a consumer to purchase the promotion; and the holdback amount comprising a portion of the sale amount.
However, Heitmueller further discloses:
the sale amount indicative of an amount paid by a consumer to purchase the promotion (i.e. user pays an amount to purchase coupon) (Heitmueller: ¶ [0066] “If not enough people has signed up for the coupon and the coupon is not valid anymore, the GBC server may determine if the user has been charged or has credit held when purchasing the coupon 322. If the user has not been charged or has credit held, the GBC server may generate and send a "coupon expired" message 323 to inform the user that the coupon is not valid anymore. The client receives and displays the message 324. If the user has been charged or has credit held when purchasing the coupon, the GBC server may credit the charge back to the user or release the credit held 325. The GBC may generate and send "funds released and coupon expired" message 326. The user/client receives and displays the message 324.”); and 
the holdback amount comprising a portion of the sale amount (i.e. the holdback amount funds are released back to the user which includes the amount paid for the coupon) (Heitmueller: ¶ [0066] “If not enough people has signed up for the coupon and the coupon is not valid anymore, the GBC server may determine if the user has been charged or has credit held when purchasing the coupon 322. If the user has not been charged or has credit held, the GBC server may generate and send a "coupon expired" message 323 to inform the user that the coupon is not valid anymore. The client receives and displays the message 324. If the user has been charged or has credit held when purchasing the coupon, the GBC server may credit the charge back to the user or release the credit held 325. The GBC may generate and send "funds released and coupon expired" message 326. The user/client receives and displays the message 324.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Heitmueller’s the sale amount indicative of an amount paid by a consumer to purchase the promotion; and the holdback amount comprising a portion of the sale amount to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to provide “real-time payments, settlement and reporting may be facilitated.” (Heitmueller: ¶ [0025]).
With respect to Claims 97 and 104:
All limitations as recited have been analyzed and rejected to claim 90. Claim 97 recites “A computer program product comprising a non-transitory computer readable medium storing computer readable instructions, the computer readable instructions configured, when executed by at least one processor, to cause the at least one processor to:” (Gilder: ¶ [0097]) perform the steps outlined by apparatus claim 90. Claim 104 recites “A computer implemented method, comprising:” the steps outlined by apparatus claim 90. Claims 97 and 104 do not teach or define any new limitations beyond claim 90. Therefore, they are rejected under the same rationale.

With respect to Claim 91:
Gilder does not explicitly disclose the apparatus of claim 90, wherein the at least one memory storing the instructions that, with the at least one processor, further cause the apparatus to: determine, by the at least one processor, a start date of a feature period at which the promotion was offered for sale; determine, by the at least one processor, an expiration date of the feature period at which the promotion was no longer offered for sale; determine, by the at least one processor for each sale of the promotion, a sale date indicative of a date at which a respective sale was made; determine, by the at least one processor, the payment amount based on a predefined value of a configurable percentage, an initial payment date, and a date on which to process the holdback amount; and cause, by the at least one processor, initiation of each of a plurality of transfers in accordance with the payment schedule.
However, Clopp further discloses:
determine, by the at least one processor, a start date of a feature period at which the promotion was offered for sale (i.e. determine when the coupon goes on sale) (Clopp: ¶ [0021] “Consumer may likewise easily track and view coupon expirations, coupons enrolled in, coupon eligibility and availability, and more from within Consumer User Account on the Affiliate Network System, and may schedule alerts to be sent for particular coupons (such as a text notifying consumer of a desired coupon's expiration one day prior to expiration, or an email notifying consumer of new coupon on a particular product, or a phone call alerting consumer a product has just gone on sale or been discounted in price).”); 
determine, by the at least one processor, an expiration date of the feature period at which the promotion was no longer offered for sale (i.e. determine when coupon expires) (Clopp: ¶ [0021] “Consumer may likewise easily track and view coupon expirations, coupons enrolled in, coupon eligibility and availability, and more from within Consumer User Account on the Affiliate Network System, and may schedule alerts to be sent for particular coupons (such as a text notifying consumer of a desired coupon's expiration one day prior to expiration, or an email notifying consumer of new coupon on a particular product, or a phone call alerting consumer a product has just gone on sale or been discounted in price).” Furthermore, as cited in ¶ [0078] “Coupon expiration dates would thus coincide with length of business-business relationship.”); 
determine, by the at least one processor for each sale of the promotion, a sale date indicative of a date at which a respective sale was made (i.e. time stamp when time of purchase occurred) (Clopp: ¶ [0078] “There needs to be a system to decide who is the first and second referrers were, for example, in a printed ad. The System tracks the time of purchase to determine who first and second. If paid by cash, you may have a stamp section ... 2 boxes. 1 for first, 2 for second, and they initial or stamp. Then the second reports to AFFILIATE COMPANY and to other. Customer, to get discount from first, could get a cash advance from the second, which has to be paid back by the first.”); 
determine, by the at least one processor, the payment amount based on a predefined value of a configurable percentage, an initial payment date, and a date on which to process the holdback amount (i.e. affiliate/merchant receives commissions, such as 10% of sales, earned after 30 days of initial payment date) (Clopp: ¶ [0107] “In this example the Affiliate has made $10,000 in sales with 10% commission yielding $1,000 to the Affiliate. The Affiliate tells the system to convert $100 into Affiliate Points, where $1 equals 10 Affiliate Points, and where use of Affiliate Points at a participating Merchant on the Affiliate Network yields a bonus 10% in Affiliate Points, ultimately giving Affiliate 1,100 Affiliate Points for use at a Merchant on the network (a $110 monetary value if used with a Merchant on the Network, rather than a $100 value). The Affiliate then tells the website to automatically wire the remaining $900 into Affiliate's bank account as directly accessible monetary funds…Once the coupon is used in-store, or a purchase is made after a customer follows the on1ine link, Affiliate sees the purchase in their online Affiliate Account after logging into the Affiliate Portal. Affiliate must wait 30 days to receive awards from commissions earned on those purchases, where the value may be placed in an Escrow account. The option may exist where Escrow period may be reduced if credits will be used towards a purchase by Affiliate at that Merchant, or at another Merchant on the Affiliate Network.”); and 
cause, by the at least one processor, initiation of each of a plurality of transfers in accordance with the payment schedule (i.e. commissions earned are transferred to Affiliates/Merchants Escrow account) (Clopp: ¶ [0107] “In this example the Affiliate has made $10,000 in sales with 10% commission yielding $1,000 to the Affiliate. The Affiliate tells the system to convert $100 into Affiliate Points, where $1 equals 10 Affiliate Points, and where use of Affiliate Points at a participating Merchant on the Affiliate Network yields a bonus 10% in Affiliate Points, ultimately giving Affiliate 1,100 Affiliate Points for use at a Merchant on the network (a $110 monetary value if used with a Merchant on the Network, rather than a $100 value). The Affiliate then tells the website to automatically wire the remaining $900 into Affiliate's bank account as directly accessible monetary funds…Once the coupon is used in-store, or a purchase is made after a customer follows the on1ine link, Affiliate sees the purchase in their online Affiliate Account after logging into the Affiliate Portal. Affiliate must wait 30 days to receive awards from commissions earned on those purchases, where the value may be placed in an Escrow account. The option may exist where Escrow period may be reduced if credits will be used towards a purchase by Affiliate at that Merchant, or at another Merchant on the Affiliate Network.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Clopp’s determining a start/expiration date of a sale in order to determine a payment amount and initiate a transfer to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to “allow Merchant to pay affiliates directly, or by downloading data such as via text file or excel sheet from Merchant's website, and uploading it to a payroll service or bank account that would send funds to affiliate.” and for “allowing referral identifiers to be tracked, refunds to customer to be accounted for and a proportional amount deducted from commission owed to affiliate, funds sent to escrow, future deductions put in place, and more.” (Clopp: ¶ [0090]).
 With respect to Claims 98 and 105:
All limitations as recited have been analyzed and rejected to claim 91. Claims 98 and 105 do not teach or define any new limitations beyond claim 91. Therefore, they are rejected under the same rationale.

With respect to Claim 92:
Gilder does not explicitly disclose the apparatus of claim 90, wherein the promotion is associated with a feature period at which the promotion is offered for sale and an expiration date at which the promotion is no longer offered for sale.
However, Clopp further discloses wherein the promotion is associated with a feature period at which the promotion is offered for sale and an expiration date at which the promotion is no longer offered for sale (Clopp: ¶ [0021] “Consumer may likewise easily track and view coupon expirations, coupons enrolled in, coupon eligibility and availability, and more from within Consumer User Account on the Affiliate Network System, and may schedule alerts to be sent for particular coupons (such as a text notifying consumer of a desired coupon's expiration one day prior to expiration, or an email notifying consumer of new coupon on a particular product, or a phone call alerting consumer a product has just gone on sale or been discounted in price).” Furthermore, as cited in ¶ [0078] “Coupon expiration dates would thus coincide with length of business-business relationship.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Clopp’s wherein the promotion is associated with a feature period at which the promotion is offered for sale and an expiration date at which the promotion is no longer offered for sale to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to “allow Merchant to pay affiliates directly, or by downloading data such as via text file or excel sheet from Merchant's website, and uploading it to a payroll service or bank account that would send funds to affiliate.” and for “allowing referral identifiers to be tracked, refunds to customer to be accounted for and a proportional amount deducted from commission owed to affiliate, funds sent to escrow, future deductions put in place, and more.” (Clopp: ¶ [0090]).
With respect to Claims 99 and 106:
All limitations as recited have been analyzed and rejected to claim 92. Claims 99 and 106 do not teach or define any new limitations beyond claim 92. Therefore, they are rejected under the same rationale.

With respect to Claim 93:
Gilder teaches:
The apparatus of claim 90, wherein the holdback amount is automatically determined, adjusted, and documented in real-time to reflect each of a plurality of new terms, wherein the holdback amount is dynamically updated in real-time based on a configurable percentage of the sale amount, an expiration date of the promotion, a number of unredeemed vouchers, a length of a redemption period, and a velocity of redemptions (Gilder: ¶ [0047] “Factors which influence the level of merchant risk include the type of business (for example by SIC code), the type of goods or services offered, projected sales volumes and ticket size-all of these data points are initially volunteered or provided by the merchant 12 to the ISO 31 as either estimates or guesses and or promises, yet they are critical in determining the potential risk exposure to the ISO. Once the merchant account is live, traditional monitoring methods may be used by processors or payment networks to monitor merchant activity or transaction patterns on a periodic basis or "after the fact" basis, alerting a risk manager to take action to hold funds and/or suspend processing by turning off the ability for the terminal, POS, virtual terminal or ecommerce gateway to process further payments.”).
With respect to Claims 100 and 107:
All limitations as recited have been analyzed and rejected to claim 93. Claims 100 and 107 do not teach or define any new limitations beyond claim 93. Therefore, they are rejected under the same rationale.

With respect to Claim 94:
Gilder does not explicitly disclose the apparatus of claim 90, wherein the payment schedule is configured for display on a user device via a renderable graphical user interface, and wherein the renderable graphical user interface configured for at least causing a transfer funds to the merchant.
However, Clopp further discloses wherein the payment schedule is configured for display on a user device via a renderable graphical user interface, and wherein the renderable graphical user interface configured for at least causing a transfer funds to the merchant (i.e. the payment model is a graphical representation, displayed on an interface, of how the different parties get paid from the reserve) (Clopp: ¶ [0108] “Multiple Portals and User Interfaces may exist on the website of Affiliate Company or Affiliate System Portals and user interfaces may include but are not limited to Affiliate Company Admin Portal, Merchant Portal, Affiliate Portal, Consumer Portal, and other portals may exist such as ISO Portal, Bank Portal, and others. The website may interact with system data such as the data from an Affiliate Gateway and/or an Affiliate Platform, a payroll or payment system, a system for refunds or chargebacks, and any third party or other systems, to transfer funds/points/awards/tokens/stocks/bonds in the system.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Clopp’s wherein the payment schedule is configured for display on a user device via a renderable graphical user interface, and wherein the renderable graphical user interface configured for at least causing a transfer funds to the merchant to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to “allow Merchant to pay affiliates directly, or by downloading data such as via text file or excel sheet from Merchant's website, and uploading it to a payroll service or bank account that would send funds to affiliate.” and for “allowing referral identifiers to be tracked, refunds to customer to be accounted for and a proportional amount deducted from commission owed to affiliate, funds sent to escrow, future deductions put in place, and more.” (Clopp: ¶ [0090]).
With respect to Claims 101 and 108:
All limitations as recited have been analyzed and rejected to claim 94. Claims 101 and 108 do not teach or define any new limitations beyond claim 94. Therefore, they are rejected under the same rationale.

With respect to Claim 95:
Gilder does not explicitly disclose the apparatus of claim 90, wherein an initial payment is scheduled for a configurable number of days following a start of a feature period, and wherein a date on which to process the holdback amount is based on an expiration date of the promotion, such that payments are made on a recurring basis.
However, Clopp further discloses wherein an initial payment is scheduled for a configurable number of days following a start of a feature period, and wherein a date on which to process the holdback amount is based on an expiration date of the promotion, such that payments are made on a recurring basis (i.e. affiliate/merchant receives commissions earned after 30 days or a configurable number of days since the coupons been used) (Clopp: ¶ [0107] “In this example the Affiliate has made $10,000 in sales with 10% commission yielding $1,000 to the Affiliate. The Affiliate tells the system to convert $100 into Affiliate Points, where $1 equals 10 Affiliate Points, and where use of Affiliate Points at a participating Merchant on the Affiliate Network yields a bonus 10% in Affiliate Points, ultimately giving Affiliate 1,100 Affiliate Points for use at a Merchant on the network (a $110 monetary value if used with a Merchant on the Network, rather than a $100 value). The Affiliate then tells the website to automatically wire the remaining $900 into Affiliate's bank account as directly accessible monetary funds…Once the coupon is used in-store, or a purchase is made after a customer follows the on1ine link, Affiliate sees the purchase in their online Affiliate Account after logging into the Affiliate Portal. Affiliate must wait 30 days to receive awards from commissions earned on those purchases, where the value may be placed in an Escrow account. The option may exist where Escrow period may be reduced if credits will be used towards a purchase by Affiliate at that Merchant, or at another Merchant on the Affiliate Network.” Furthermore, as cited in ¶ [0078] “The first referring business to the second business can get a percentage (%) commission of that referral sale, as they are acting as an agent to the business. Coupon expiration dates would thus coincide with length of business-business relationship. This may act as a Joint Coupon, after a Referral. (A mix of a Joint Coupon, and Referrer coupon). A first referrer should get more than second, should act as an agent (if ice cream shop refers to high end lobster restaurant, the latter makes more money from the relationship). There needs to be a system to decide who is the first and second referrers were, for example, in a printed ad. The System tracks the time of purchase to determine who first and second.” As cited in ¶ [0136] “Method 4 for a System of Withholdings ("Section W") may be Funds paid automatically on a Period schedule. Funds may be monetary amount, or a points token, or other award to an Affiliate, Affiliate Company, or other party. Funds may be paid in batches sent out in any timeframe including but not limited to daily, four times a day, weekly, monthly, at point of sale, annually, or any other.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Clopp’s wherein an initial payment is scheduled for a configurable number of days following a start of a feature period, and wherein a date on which to process the holdback amount is based on an expiration date of the promotion, such that payments are made on a recurring basis to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to “allow Merchant to pay affiliates directly, or by downloading data such as via text file or excel sheet from Merchant's website, and uploading it to a payroll service or bank account that would send funds to affiliate.” and for “allowing referral identifiers to be tracked, refunds to customer to be accounted for and a proportional amount deducted from commission owed to affiliate, funds sent to escrow, future deductions put in place, and more.” (Clopp: ¶ [0090]).
With respect to Claims 102 and 109:
All limitations as recited have been analyzed and rejected to claim 95. Claims 102 and 109 do not teach or define any new limitations beyond claim 95. Therefore, they are rejected under the same rationale.

With respect to Claim 96:
Gilder does not explicitly disclose the apparatus of claim 90, wherein in accordance with the payment schedule, for each promotion, each scheduled payment amount comprises a predetermined portion of a total amount due to the merchant from a previous feature period and any remaining balance including a second predetermined portion for each period, less any refunds, due as a result of an expiration of promotions within a respective period.
However, Clopp further discloses wherein in accordance with the payment schedule, for each promotion, each scheduled payment amount comprises a predetermined portion of a total amount due to the merchant from a previous feature period and any remaining balance including a second predetermined portion for each period, less any refunds, due as a result of an expiration of promotions within a respective period (i.e. affiliates receive commission or payment according to rule or predetermined portion of total amount, and wherein the commission includes any balance due as a result of a coupon being used) (Clopp: ¶ [0107] “The Affiliate then tells the website to automatically wire the remaining $900 into Affiliate's bank account as directly accessible monetary funds. The Affiliate then browses the Merchant Network part of the Affiliate Network, selecting a new Merchant to enroll with or begin a new relationship with…Once the coupon is used in-store, or a purchase is made after a customer follows the online link, Affiliate sees the purchase in their online Affiliate Account after logging into the Affiliate Portal. Affiliate must wait 30 days to receive awards from commissions earned on those purchases, where the value may be placed in an Escrow account.” Furthermore, as cited in ¶ [0052] “Another example of an Exponential Split of Core Reserve may be derived by establishing 15 points total; giving 1 to Agent 1, 2 to Agent 2, 4 to Agent 3, 8 to Agent 4; An exponential divide that gives ½ to the Agent above in the chain (aka double to the Agent below in the chain). The core reserve may be split among chain of Sub-Agents: There may be a 5% Core, which Sub-Agent1 receiving 0.33%, Sub-SubAgent2 receiving 0.67%, Sub-Sub-Sub-Agent3 receiving 1.33%, the Sub-Sub-Sub-Sub-Agent4 receiving 2.67%, As one split rounds up, the next rounds down, perfectly balancing out to reach the 5% Core. This is flexible and can be changed. Any excess or loss may be taken from any Stage (Primary, Sub-Agent1, ISO, etc.), to balance out in other cases using other methods or formulas.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Clopp’s wherein in accordance with the payment schedule, for each promotion, each scheduled payment amount comprises a predetermined portion of a total amount due to the merchant from a previous feature period and any remaining balance including a second predetermined portion for each period, less any refunds, due as a result of an expiration of promotions within a respective period to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to “allow Merchant to pay affiliates directly, or by downloading data such as via text file or excel sheet from Merchant's website, and uploading it to a payroll service or bank account that would send funds to affiliate.” and for “allowing referral identifiers to be tracked, refunds to customer to be accounted for and a proportional amount deducted from commission owed to affiliate, funds sent to escrow, future deductions put in place, and more.” (Clopp: ¶ [0090]).
With respect to Claim 103:
All limitations as recited have been analyzed and rejected to claim 96. Claim 103 does not teach or define any new limitations beyond claim 96. Therefore, it is rejected under the same rationale.

With respect to Claim 110:
Gilder teaches:
The apparatus of claim 90, wherein the at least one transfer of funds comprises a first transfer of at least a portion of the payment amount at a first time and a second transfer of at least a portion of the holdback amount at a second time, wherein the second time is later than the first time (i.e. merchant identifies selectable period in order to facilitate the transfer of funds to the reserve account, wherein the merchant receives the payment amount after the transaction and the reserve amount later such as in 3 months) (Gilder: ¶ [0085] “Another function of this button would allow the merchant to enter the total of his prepayment or reserve balance that they wish to increase or make, either daily or monthly or other selectable period, and transmit this information to the PPMA service provider or bank. This information transfer would facilitate the debit from the merchant's account and the credit of such amount to the prepaid or reserve account.” Furthermore, as cited in ¶ [0070] “For example, a $1,000 PPMA sales package limits maximum risk to the PPMA provider of $1,000 in potential reversible or "charge-backable" sales activity and or for a known period of time such as a 3 month processing time limit or other business rules or conditions. Thus, for the ISO, having a known, quantified risk is easier to plan for and manage.”).

With respect to Claim 111:
Gilder and Clopp do not explicitly disclose the apparatus of claim 110, wherein the second time occurs after an expiration date at which the promotion is no longer offered for sale.
However, Heitmueller further discloses wherein the second time occurs after an expiration date at which the promotion is no longer offered for sale (i.e. funds are transferred after the coupon’s time window has expired) (Heitmueller: ¶ [0066] “In some embodiments, the GBC server may determine if the coupon is in the active time window 321. For example, before issuing the coupon, the GBC and/or the merchant may determine a time window during which if the minimum number of people who purchased the coupon bas not been reached, the coupon may not be valid anymore. If not enough people has signed up for the coupon and the coupon is not valid anymore, the GBC server may determine if the user has been charged or has credit held when purchasing the coupon 322. If the user has not been charged or has credit held, the GBC server may generate and send a "coupon expired" message 323 to inform the user that the coupon is not valid anymore. The client receives and displays the message 324. If the user has been charged or has credit held when purchasing the coupon, the GBC server may credit the charge back to the user or release the credit held 325. The GBC may generate and send "funds released and coupon expired" message 326.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Heitmueller’s second time occurs after an expiration date at which the promotion is no longer offered for sale to Gilder’s generate, by the at least one processor, a payment schedule based on the distribution of a holdback amount. One would have been motivated to do this in order to provide “real-time payments, settlement and reporting may be facilitated.” (Heitmueller: ¶ [0025]).

Response to Arguments
Applicant’s arguments see page 12 of the Remarks disclosed, filed on 07/25/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 90-109 have been considered but are not persuasive. The Applicant asserts “Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, the claims are not directed to a judicial exception (i.e. an abstract idea, as alleged by the Examiner), and even assuming arguendo that the Examiner finds that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract to which the claimed invention may be directed) is integrated into a practical application, even assuming arguendo that the Examiner were to find that the claimed invention and/or an alleged abstract to which the claimed invention may be directed is not integrated into a practical application, the claimed invention includes elements, that when considered either alone or in combination, that constitute significantly more than any alleged abstract to which the claimed invention may be directed.”  The Examiner respectfully disagrees. Examiner notes that the amendments recite – “causing initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount”, which further describe the abstract idea of determining a payment amount to distribute comprising a holdback amount to hold in reserve in order to generate a payment schedule to distribute funds by merely clarifying that the amount considers the sale amount the customer paid for the promotion.  Therefore, the rejection(s) of claim(s) 90-111 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 9-12 of the Remarks disclosed, filed on 07/25/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 90-111 over Gilder in view of Clopp and in further view of Heitmueller have been considered but are not persuasive. The Applicant asserts “Applicant submits that Heitmueller, whether taken alone or in combination with Gilder and Clopp, fails to teach or suggest the above recited features of amended independent Claim 90. Specifically, Applicant submits that Heitmueller fails to teach or suggest "generate, by the at least one processor, a payment schedule for the payment amount and the holdback amount" and "cause initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount" as recited by independent Claim 90. Gilder and Clopp fail to cure this deficiency…The Office Action interprets Heitmueller's discussion of "if not enough people has signed up for the coupon and the coupon is not valid anymore, the GBC server may determine if the user has been charged or has credit held when purchasing the coupon 322...if the user has been charged or has credit held when purchasing the coupon, the GBC server may credit the charge back to the user or release the credit held 325" as equating to the "holdback amount" recited in independent Claim 90. Office Action, page 10…Heitmueller is generally directed to a coupon issuance and redemption system which may be configured to facilitate group buying of coupons. Heitmueller, abstract and paragraph [0066]. In the event that not enough users of a group sign up for a coupon to make the coupon valid, the system in Heitmueller may refund the user or give the user a credit for the value of the coupon. Id. In contrast, the holdback amount in independent claim 90 is an amount take from a consumer payment (e.g., a portion of the sale amount) by a promotion and marketing service that may be at least temporarily or partially retained by the promotion and marketing service. The holdback amount may later be distributed to a merchant, along with a payment amount, in accordance with a payment schedule. In order to further clarify the above distinctions, Applicant has amended independent claim 90 to recite "generate, by the at least one processor, a payment schedule for the payment amount and the holdback amount" and "cause initiation of at least one transfer of funds to the merchant in accordance with the payment schedule, wherein the at least one transfer of funds to the merchant comprises at least a portion of the payment amount and at least a portion of the holdback amount." Thus, for at least the various reasons set forth above, Applicant submits that Heitmueller does not teach or suggest each and every element of independent Claim 90 as amended.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0082] of the Clopp reference; “Withholdings; Revenue to Agent can be withheld at the time of Purchase at Point of Sale and put in an Escrow account for 30 days for purchase to clear without chargebacks or refunds, or revenue to agent may be provided by merchant or ISO or other later. This may be accomplished via funds coming from revenue from order (Merchant-and/or existing or future funds in Merchant's bank account), ISO and the credit card system that charges the card (funds coming from the system that takes money from customer's card and deposits it to merchants account), and/or "clearing house", or other. According to the present invention, this may comprise the steps of withholding at least a portion of either the affiliate reward or merchant reward at the time of Purchase at Point of Sale to provide withheld funds; maintaining the withheld funds in an Escrow account for a predetermined period of time; releasing the withheld funds after the predetermined period of time wherein chargebacks have not been made.” Furthermore, as cited in ¶ [0133] “A Refund System may be manual or automatic, to provide Credits, Chargebacks, and Refunds. Withholdings may be placed into an Escrow account, where interest may be shared among different parties such as Affiliate, Merchant, Affiliate Company, Consumer, Bank, and other. Chargebacks, returns, refunds, and the like may be withdrawn from funds that were reserved by the Withholdings system. In this way, even if there is a chargeback and funds were returned to Consumer, interest earned while funds were in Escrow may help Merchant offset the costs associated with the loss from the chargeback. Fund Withholding may happen at any step such as after a charge is authorized, before deposit reaches Merchant's bank account, or any step in the process. Fund Withholding may occur at any time such as Point of Sale (the exact moment a purchase is made by a consumer at a store counter or online ), Daily batches, or periodically…This may exist as one overall collective account for all affiliates, separate from Affiliate Company's earnings; then that account gives to each Affiliate's own individual account, and may deposit funds put in each Affiliate's account on instant, daily, monthly, or any other time frame (although holding funds in escrow for a period of time may assist with chargebacks, refunds, returns, and certain awards that may be given to consumer).” It is clear from the disclosure above that the Clopp reference teaches that the merchant receives funds from withholdings, held for potential chargebacks or refunds, after 30 days of purchase, wherein the merchant receives the payment amount at the time of transaction and receives the funds from the withholdings 30 days after. Therefore, the rejection(s) of claim(s) 90-111 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
August 4, 2022